Citation Nr: 1430534	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the death of the appellant's late husband.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant alleges that her late husband had service as a recognized guerrilla in the Philippines during World War II.  He died in April 1957, and the appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2002 decisional letter of the Manila RO denied the appellant's claim for death benefits, based essentially on the finding that the deceased did not have the required military service to be eligible for VA benefits.  

2.  Evidence received since the July 2002 decisional letter does not show the deceased had qualifying service to be eligible for VA benefits; does not relate to the unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the death of the appellant's late husband may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for service-connected death benefits, called dependency and indemnity compensation (DIC) claims, must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  An August 2008 letter provided notice in accordance with Kent and Hupp, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA has assisted the appellant in attempting to verify the decedent's reported military service.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Historically, the appellant filed a claim of service connection for the cause of the death of her husband who she alleged had service as a recognized guerrilla in the Philippines during World War II.  A July 2002 decisional letter of the RO denied the claim, finding the decedent did not have qualifying service that would entitle him to VA compensation benefits.  The appellant did not appeal the decision (or submit new and material evidence in the year following) and it became final.  
38 U.S.C.A. § 7105.

The evidence at the time of the July 2002 decision included the appellant's marriage certificate, the decedent's death certificate, the appellant's Application for Old Age Pension as a surviving spouse, Affidavit for Philippine Army Personnel showing the decedent served as a civilian guerrilla, and a June 2002 certified response of the service department (via the National Personnel Records Center (NPRC)) that there was no record of the decedent serving as a member of the Philippine Commonwealth Army including the recognized guerillas in the service of the United States Armed Forces.

Evidence received since the July 2002 decision include additional affidavits of the appellant and witnesses with personal knowledge the decedent, Certification for the Republic of the Philippines Department of National Defense that shows the decedent served as a guerrilla from November 1942 to May 1945, bank statements showing payment to the appellant from the Philippine Veterans Affairs Office, and an October 2008 certified response of the service department (via the NPRC) that confirmed the June 2002 determination that there was no record of the decedent serving as a member of the Philippine Commonwealth Army including the recognized guerillas in the service of the United States Armed Forces.

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  However, in order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a "veteran" who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  The appropriate military authority must certify such service as qualifying.  38 C.F.R. § 3.203.

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and dependency and indemnity compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, dependency and indemnity compensation, and burial allowances but not for pension benefits.  Service as a guerilla under the circumstances outlined in paragraph (d) of this section is also included.  38 U.S.C.A. § 107 ; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the Service Department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the Service Department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203.

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements above, VA shall request verification of service from the Service Department.  Id.  Such determinations are binding on VA.  See 38 C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (1997).

Because the appellant's claim was previously denied on the basis that the decedent did not have qualifying service that would entitle him to VA compensation benefits, for evidence to be new and material, it would have to tend to show that the decedent did have a period of qualifying service.  This is not shown. 

While the Certification for the Republic of the Philippines Department of National Defense and the October 2008 certification from the NPRC are new evidence, in that they were not previously associated with the record; the responses provided are not material evidence, as they do not establish the appellant had qualifying service.  The Certification for the Republic of the Philippines Department of National Defense is not a document that would establish qualifying service without verification as required by 38 C.F.R. § 3.203.  Moreover, the October 2008 NPRC certification confirmed the June 2002 determination that the decedent did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Such is binding on the VA.  See Duro, supra.  Therefore, the service department records do not show a period of qualifying service.   

As such, the additional evidence received since the July 2002 decisional letter does not establish the appellant's late husband had qualifying service which would entitle him to VA compensation benefits; does not raise a reasonable possibility of substantiating such claim; and is not material.  Accordingly, even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 10 (2010) is not met, and the claim has not been reopened.  


ORDER

New and material evidence has not been received to reopen a claim of service connection for the cause of the death.  The appeal is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


